UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: x Preliminary Proxy Statement £ Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Under Rule 14a-12 RIDGEWOOD ENERGY Y FUND, LLC (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Robert E. Swanson Chief Executive Officer Ridgewood Energy Y Fund ShareholdersMarch XX, 2011 RE: Seeking Your Approval to Enable the Fund to Purchase Price Insurance in the Form of Put Contracts REPLY NEEDED BY , Ridgewood Energy is seeking your consent, as an owner of the Ridgewood Energy Y Fund, to an amendment to the Fund’s LLC Agreement that will enable your Fund to purchase a form of oil and gas “price insurance” for a portion of its production in the form of “put” contracts (as provided in the Consent Statement and the amendment to the LLC Agreement attached thereto).We consider the ability to do this very important and beneficial to the Fund going forward. Enclosed, you will find detailed information about the benefits and risks of put contracts , as well as a description of a pilot program for purchasing put contracts in certain other Funds we manage that already have this ability, that we undertook earlier this year.I want to take this opportunity to briefly explain to you what we are proposing and why we believe it is important and valuable to shareholders for the Fund to have the ability to purchase put contracts.This cover letter simply serves as a brief introduction to (and should not be viewed as a substitute for) the more detailed discussion that is included in the attached documents, which we urge you to read before voting. We are proposing this amendment to the LLC Agreement to shareholders in several Funds managed by Ridgewood, and if you own an interest in more than one such Fund, you will be asked to vote with respect to each Fund in which you own an interest.We recommend that you approve this proposal by voting YES on the enclosed reply card (or cards, if you own multiple Funds). VOTING “YES” TO ALLOW FOR THE PURCHASE OF PUT CONTRACTS By voting YES to the proposal that allows the Fund to purchase put contracts, you would enable the Fund to buy a form of price insurance on oil or gas. Owning a put contract generally gives the Fund the option to receive a payment from the other party to the put contract if the market price for the quantity of oil or gas covered by the contract is below the price set forth in the put contract.In essence, this means that, if on the expiration date of that contract, the prevailing spot price for oil or gas is lower than the price in the put contract, the Fund can instead receive, in effect, that higher price for the quantity of oil or gas covered by the put contract.In exchange for this right, the Fund agrees to pay a fixed cost (similar to an insurance premium) up front.This strategy of purchasing put contracts is attractive because it allows the Fund to capture an infinite amount of price upside, should oil or gas prices rise, while limiting the downside on the quantity of oil or gas covered by the put contract in exchange for a fixed, known, upfront cost.I want to emphasize that this is very different from a strategy known as “forward selling”—which we are NOT doing or requesting your approval for—that involves making a firm commitment to deliver production in the future that one will sell for a specified price.Forward sales expose the seller to substantial production risk (they may suffer losses if they cannot actually deliver the promised quantities of oil or gas on the contract date), and they limit price upside because the contract represents a firm obligation to sell at a fixed price, rather than just an option. If this provision is approved, Ridgewood Energy intends to implement a similar policy towards purchasing put contracts for your Fund that we have already implemented for several of the other Ridgewood Energy Funds that already have the ability to purchase put contracts.Ridgewood’s Investment Committee, working with third-party energy marketers, will attempt to identify opportune moments in the oil or gas market when put contracts can be purchased on favorable terms, meaning they offer good price protection (the right to sell for a high price) relative to a modest “premium” cost. It is also our intention to closely limit how much of a Funds cash flow is used to pay for the up-front premium cost of these put contracts.We anticipate that, if we see an opportunity to implement this strategy for a Fund, only about 4-5% of a Fund’s expected monthly production cash flow will be used to purchase put contracts.This also means, of course, that we are not purchasing price insurance for all of the Fund’s estimated production—we believe doing so would be too expensive relative to the potential benefit.Instead, we typically will purchase this price insurance on a portion of the Fund’s production to give it a partial hedge should oil or gas prices fall suddenly. Several of the other Ridgewood Energy Funds already had the ability to purchase this price insurance, and last winter we launched a sort of “pilot program” for these Funds. This pilot program, which covered an 8-month period, worked quite well in our opinion, and helped the Funds earn extra revenue during a period of lower gas prices.In January 2010, these Funds purchased put contracts on quantities of gas equal to a portion of their estimated gas production covering the period of March 2010 through October 2010 that gave them price protection if gas prices fell below $4.90 per MCF of gas.The “premium” paid for each contract was about 25.5¢ per MCF, and, in aggregate, those Funds paid about $374,850 to purchase 1,470,000 MCF worth of put contracts.As it turned out, this was a good strategy, because on each expiration date (which occurred near the end of each month), the spot price of gas was lower than $4.90.In fact, in September of this year, the spot price on the September expiration date was $3.65.In total, this pilot program netted revenue to the Funds of $963,714, thereby netting a profit to those Funds, in aggregate, of $562,320.Although each Fund’s profit from the pilot program was different and depended upon the amount of its gas that was subject to the put contracts, the net profit represented a return of nearly 260% on the premium paid, a result with which we were very happy.Of course, this was a very successful application of this strategy, and there are no assurances that we would have a similar experience in the future. 2 What we are seeking consent for now is to allow the Fund to purchase such put contracts if another opportunity arises that seems favorable for purchasing similar price insurance.Of course, getting approval of this proposal does not mean we will necessarily purchase put contract in any Funds—it merely gives us, as Manager, the ability to do so if we identify what we believe to be a particularly attractive opportunity to get this “price insurance” at a favorable price, which depends on variable market conditions. Please see the attached documents which describe in detail our put contract proposal and the proposed amendment to the Fund’s LLC agreement that enables this.We believe this to be a potentially valuable tool for the Fund, and we encourage you to vote “YES” for it. NEXT STEPS: REPLY NEEDED BY , Enclosed in this package, you will find (i) a bound document that describes the put contract proposal in fuller detail, and (ii) a consent card, that allows you to indicate your vote on the proposal.As you can see on the consent card, you are given the option to vote in favor of, against, or abstain on the proposal.Ridgewood Energy, as manager of the Fund, recommends that you vote in favor of the proposal, which is why we are seeking your consent today. Ridgewood Energy Corporation, as the Manager of the Fund, recommends that you CONSENT to the proposal.In order for the proposal to pass, we must receive YES votes from shareholders owning a majority of the shares of the Fund.Because a failure to reply is equivalent to a no vote, if you are in favor of this proposal, please be sure to vote accordingly and reply by the voting deadline. You will need to complete and timely return the Consent Card. If the holders of a majority of shares of the Fund do not consent to the Amendment, the Amendment will not be adopted, the Manager will not enter into put contracts for and on behalf of the Fund, and the Fund will not participate in the Manager’s put contract program (as described herein). A failure to submit your Consent Card, or an abstention, will have the same effect as withholding consent to the Amendment and will constitute your rejection of the Amendment.If you take no action, it is effectively a vote against the Amendment. PLEASE COMPLETE, SIGN, DATE AND RETURN YOUR CONSENT CARD BY MAIL OR BY FAX AS SOON AS POSSIBLE, BUT IN NO EVENT LATER THAN THE CLOSE OF BUSINESS ON [•], 2 The Consent Solicitation Statement is dated [•], 2011 and is first being mailed to shareholders on or about [•], 2011. Chief Executive Officer 3 Ridgewood Energy Y Fund, LLC 14 Philips Parkway Montvale, New Jersey 07645 NOTICE OF SOLICITATION OF CONSENTS To our Shareholders: NOTICE IS HEREBY GIVEN that Ridgewood Energy Corporation (the “Manager”), manager of Ridgewood Energy Y Fund, LLC, a Delaware limited liability company (the “Fund”), on behalf of the Fund, is soliciting the written consent and approval from the holders (“Shareholders”) of the Fund’s limited liability company membership interests (“Shares”) of the first amendment to the Fund’s limited liability company agreement (the “Amendment”), without the necessity of holding a special meeting of Shareholders.The purpose of the Amendment is to enable the Manager to enter into put contracts for and on behalf of the Fund for a portion of the Fund’s oil and/or natural gas production.If the Amendment is approved, the Manager would be able to enter into put contracts for and on behalf of the Fund asdescribed in the Consent Solicitation Statement that accompanies this Notice. The Manager recommends that you CONSENT to the Amendment. Your attention is directed to the Consent Solicitation Statement accompanying this Notice which more fully describes the Amendment and the reasons for the Amendment.The Manager has fixed the close of business on [●], 2011 as the record date (the “Record Date”) for determining the Shareholders entitled to notice of consent in lieu of a meeting of Shareholders and entitled to execute consents regarding the proposal described in the Consent Solicitation Statement. Unless the Manager elects to extend the deadline, the consent process and the opportunity to consent to the proposal by returning a Consent Card will end at 5:00 p.m. Eastern Time on [●], 2011 (the “Expiration Time”).Consent will be effective only if the Shareholder completes, signs and timely returns the Consent Card accompanying this Notice. Your consent is important.Please mark, date, sign and return the enclosed Consent Card and return it in the enclosed envelope, or by hand, by facsimile, or by overnight courier as promptly as possible. You may revoke your consent in the manner described in the accompanying Consent Solicitation Statement at any time before the Expiration Time. Montvale, New Jersey
